This case is before the court on motion of appellee to affirm on certificate because of the failure of appellants to file the transcript within the time provided by law. The record discloses: that the trial court rendered final judgment on May 18, 1938. Appellants' motion for new trial was overruled on the 7th day of June, 1938, at which time notice of appeal was given. On the 25th day of June, 1938, appellants perfected their appeal by filing appeal bond. The time within which the transcript should have been filed in the Court of Civil Appeals expired August 6, 1938, R.S. art. 1839, as amended in 1931, Vernon's Ann.Civ.St. art. 1839. Appellee filed her motion to affirm on certificate on August 29, 1938, during the term to which appellants' appeal was returnable.
Under the provisions of R.S. art. 1841, the appellee is entitled to have the judgment of the trial court affirmed. Art. 1841, R.S.; Beaver v. Beaver, Tex. Civ. App. 57 S.W.2d 279, and authorities there cited.
The motion to affirm on certificate is granted, and the judgment of the trial court affirmed.